Exhibit 10.9
EXECUTION
LOAN TRANSFER AGREEMENT
     This LOAN TRANSFER AGREEMENT (this “Agreement”) is dated as of
September 21, 2010, by and among POSTROCK MIDCONTINENT PRODUCTION, LLC, a
Delaware limited liability company (“PMP”), formerly known as Bluestem Pipeline,
LLC (“Bluestem”), POSTROCK ENERGY SERVICES CORPORATION, a Delaware corporation
(“PESC”), successor by merger to Post Rock Midstream, LLC, successor by merger
to (i) Quest Midstream Partners, L.P., a Delaware limited partnership (“QMLP”;
Bluestem and QMLP collectively called the “Borrowers” and individually a
“Borrower”) and (ii) Quest Transmission Company, LLC, a Delaware limited
liability company (“QTC”), POSTROCK KPC PIPELINE, LLC, a Delaware limited
liability company (“KPC Pipeline LLC”), successor by conversion to Quest
Pipelines (KPC), a Kansas general partnership (“QPKPC”), and successor by merger
to Quest Kansas General Partner, L.L.C., a Delaware limited liability company
and a general partner of QPKPC (“QKGP”), and Quest Kansas Pipeline, L.L.C., a
Delaware limited liability company and a general partner in QPKPC (“QKP”; QKP,
QKPGP, QPKPC, QTC. PESC and PostRock Energy Corporation, a Delaware corporation
(“PEC”), individually referred to herein as a “Guarantor” and collectively as
the “Guarantors”), ROYAL BANK OF CANADA, as administrative agent and collateral
agent for the Midstream Lenders (defined below) under the Midstream Credit
Agreement (defined below) (the “Midstream Agent”), ROYAL BANK OF CANADA, as
administrative agent and collateral agent for the BBF Secured Parties (defined
below) under the Borrowing Base Facility Credit Agreement (defined below) (the
“Borrowing Base Facility Agent”), including the Borrowing Base Facility Lenders.
RECITALS
     A. Pursuant to the terms of that certain Credit Agreement dated as of
January 31, 2007 (as amended, the “Original Midstream Credit Agreement”), among
Bluestem, as borrower, QMLP, as guarantor, Royal Bank of Canada, as
administrative agent and collateral agent, and lenders Royal Bank of Canada
(“RBC”), Fortis Capital Corp. (“Fortis”), Wells Fargo Bank, N.A. (“Wells
Fargo”), U.S. Bank National Association (“US Bank”), and Comerica Bank
(“Comerica”; RBC, Fortis, Wells Fargo, US Bank and Comerica individually an
“Original Midstream Lender” and collectively called the “Original Midstream
Lenders”), the Original Midstream Lenders made certain loans and other financial
accommodations in an aggregate amount up to $75,000,000 to Bluestem, as
evidenced by the Original Midstream Credit Agreement.
     B. Pursuant to the provisions of Section 10.07 of the Original Midstream
Credit Agreement and Assignment and Assumption Agreements each dated as of
November 1, 2007, each of Fortis, Wells Fargo, US Bank and Comerica assigned all
of their rights and obligations under the Original Midstream Credit Agreement
(including all of their respective commitments and loans and participations in
letters of credit thereunder and all liens and security interests granted as
security for indebtedness under the Original Credit Agreement) to RBC and RBC
became the sole lender under the Original Midstream Credit Agreement.
     C. The Original Midstream Credit Agreement was amended and restated in its
entirety pursuant to the terms of that certain Amended and Restated Midstream
Credit Agreement dated as of November 1, 2007 (the Original Midstream Credit
Agreement, as so amended and restated, and as thereafter amended, the “Midstream
Credit Agreement”), among QMLP, as co-borrower, Bluestem, as co-borrower, RBC,
as administrative agent and collateral agent, and RBC, as sole lender. RBC, as
sole lender, agreed to make certain loans and other financial accommodations to
QMLP and Bluestem, as evidenced
Midstream Loan
Transfer Agreement

 



--------------------------------------------------------------------------------



 



by the Midstream Credit Agreement in an aggregate amount up to $135,000,000, as
evidenced by the Midstream Credit Agreement. As specified in Section 10.20 of
the Midstream Credit Agreement, to the extent of the aggregate commitment
outstanding under the Original Midstream Credit Agreement ($75,000,000), nothing
contained in the Midstream Credit Agreement was to be deemed a novation of or a
repayment or new advance of any obligation of Bluestem under the Original
Midstream Credit Agreement. Only to the extent of the $60,000,000 increase in
the aggregate commitment was there to be deemed to be a new advance by RBC to
QMLP and Bluestem, as borrowers, under the Midstream Credit Agreement.
Section 10.20 of the Midstream Credit Agreement further provided that the
indebtedness owing under the Original Midstream Credit Agreement was renewed,
rearranged, extended and carried forward by the Midstream Credit Agreement and
all of the liens and security interests securing the “Obligations” (as defined
in the Original Midstream Credit Agreement) were carried forward and secured,
without interruption or loss or priority, the “Obligations” (as defined in the
Midstream Credit Agreement).
     D. The Original Midstream Credit Agreement, as amended and restated by the
Midstream Credit Agreement, was secured by mortgages granted on Bluestem’s
pipeline and gathering system located in the Cherokee Basin as described in
Part A of Exhibit B hereto (the “Bluestem Gathering System”). In connection with
the Midstream Credit Agreement, the mortgages filed against the Bluestem
Gathering System were amended to describe the increase in the indebtedness
secured thereby and to include the Midstream Credit Agreement as being secured
thereby. Additionally, in connection with the Midstream Credit Agreement, QMLP
acquired 100% of the limited liability company interests in each of Midcoast
Kansas Pipeline, L.L.C., a Delaware limited liability company (“MKP”), and
Midcoast Kansas General Partner, L.L.C., a Delaware limited liability company
(“MGP”). MKP owned a 0.1% general partnership interest and MGP owned a 99.9%
general partnership interest in Enbridge Pipelines (KPC), a Kansas general
partnership, which owned an interstate natural gas pipeline of approximately
1,120 miles in length. Upon their acquisition, MKP’s name was changed to Quest
Kansas Pipeline, L.L.C., MGP’s name was changed to Quest Kansas General Partner,
L.L.C. and Enbridge Pipelines (KPC)’s name was changed to Quest Pipelines
(KPC)(“QPKPC”). The Midstream Credit Agreement was additionally secured by
mortgages granted by QPKPC on the KPC pipeline and gathering system as described
in Part B of Exhibit B hereto (the “KPC Pipeline”).
     E. Pursuant to Assignments and Assumptions dated November 19, 2007 from RBC
in favor of each of Fortis, Comerica, US Bank, Guaranty Bank (“Guaranty”),
SunTrust Bank (“SunTrust”) and Bank of Oklahoma (“BOK”; RBC, Fortis, Comerica,
US Bank, Guaranty, SunTrust and BOK collectively called the “Midstream Lenders”
and individually a “Midstream Lender”), RBC assigned a portion of its
$135,000,000 commitment and loans to each of the other Midstream Lenders and the
Borrowers executed and delivered promissory notes to each Midstream Lender in
the amounts set forth on Exhibit A hereto (the “Midstream Notes”).
     F. The aggregate of the indebtedness outstanding under the Midstream Notes
and the Midstream Credit Agreement, except and excluding therefrom $15,000,000
of the indebtedness currently owed by Borrowers to RBC (the “Retained Debt”), is
hereafter collectively referred to as the “Assigned Debt;” the documents
securing, guaranteeing or otherwise pertaining to the indebtedness under the
Midstream Notes and the Midstream Credit Agreement (except and excluding
therefrom the Retained Debt) described on Exhibit C attached hereto are
hereafter collectively referred to as the “Bluestem Loan Documents”, and all
property described in the Bluestem Loan Documents as collateral securing such
Assigned Debt is hereafter collectively referred to as the “Bluestem
Collateral”.
     G. The Midstream Agent and the Midstream Lenders (except RBC, to the extent
of the Retained Debt) (collectively, “Assignors” and, each individually, an
“Assignor”) have agreed to irrevocably sell, transfer and assign to the
Borrowing Base Facility Agent (in such capacity,” Assignee”) for the benefit of
(i) the lenders party to that certain Second Amended and Restated Credit
Agreement
Midstream Loan
Transfer Agreement

Page 2



--------------------------------------------------------------------------------



 



dated as of September 21, 2010, among the Borrowing Base Facility Agent, such
lenders (collectively, the “Borrowing Base Facility Lenders”), PESC and PMP, as
borrowers (the “Borrowing Base Facility Credit Agreement”); and (ii) the other
Secured Parties (as defined under the Borrowing Base Facility Credit Agreement
(“BBF Secured Parties”), all of their interests in, to and under the Assigned
Debt and the Bluestem Loan Documents, including, without limitation, the
security interests and liens created thereby and Assignors’ rights to all
principal now due or hereafter due and all interest, fees, costs and expenses
relating thereto, save and except the Retained Debt (the rights under the
Assigned Debt and the Bluestem Loan Documents and otherwise being collectively
referred to herein as the “Assigned Rights”) all subject to the terms and
conditions set forth herein.
AGREEMENTS
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:
     1. Sale and Assignment: Purchase Price.
          (a) For $10.00 in hand paid, the receipt of which is hereby
acknowledged, the mutual covenants and agreements contained herein, and for
other good and valuable consideration, each Assignor shall sell, transfer,
assign, grant and convey unto Assignee, its successors and assigns, on the
Assignment Date (defined below) its interest in the Assigned Rights, WITHOUT
RECOURSE, REPRESENTATION OR WARRANTY. Upon the assignment of the Assigned
Rights, Assignors (other than the Midstream Agent and RBC, to the extent of the
Retained Rights) shall be released and discharged from any obligations to
Borrowers under the Midstream Credit Agreement and Assignee shall not assume or
be liable for any of Assignors’ obligations to Borrowers under the Midstream
Credit Agreement, the parties agreeing and acknowledging that all obligations of
the Assignors transferred herein will be amended and restated by the Borrowing
Base Facility Credit Agreement to the extent of any Assignor that is a Borrowing
Base Facility Lender. The Assignee acknowledges receiving the Assigned Rights.
The Assignee confirms that the indebtedness comprising the Assigned Rights will
be allocated among the Borrowing Base Facility Lenders in accordance with each
such Borrowing Base Facility Lender’s Pro Rata Share (as defined in the
Borrowing Base Facility Credit Agreement) of the aggregate commitment under the
Borrowing Base Facility Credit Agreement.
          (b) In consideration for the assignment of the Assigned Debt and the
rest of the Assigned Rights, the Borrowing Base Facility Agent, on behalf of the
Borrowing Base Facility Lenders, will deliver, in the form of promissory notes
issued by the borrowers under the Borrowing Base Facility Credit Agreement
(collectively, the “BBF Borrowers”), in amounts not less than the amounts set
forth below on or prior to noon (New York time) on September 21, 2010:
(a) Royal Bank of Canada $40,683,566.86

(b) Comerica Bank $25,274,956.27;

(c) Compass Bank, successor in interest to Guaranty Bank, fsb $14,008,523.69;

(d) SunTrust Bank $14,008,523.69;

(e) U.S. Bank National Association $27,799,193.47;

(f) Bank of Oklahoma, N.A. $11,555,677.60;

(g) BNP Paribas, successor in interest to Fortis Capital Corp. $10,655,677.59;
          (the portion of such amounts that represents transferred principal
indebtedness owing as of the Assignment Date (accrued interest, accrued letter
of credit fees, deferred amendment fees and
Midstream Loan
Transfer Agreement

Page 3



--------------------------------------------------------------------------------



 



commitment fees, if any, to be paid on the Assignment Date) in connection with
the Midstream Credit Agreement in accordance with Exhibit D (as opposed to any
such lender’s additional loan commitment amount under the Borrowing Base
Facility Credit Agreement) are referred to collectively herein as the “Purchase
Price”).
          Upon receipt from the BBF Borrowers of the promissory notes, a portion
of the indebtedness of which evidences the Purchase Price, the Borrowing Base
Facility Agent will promptly deliver such notes to each Midstream Lender. A
detailed breakdown of the principal comprising the Purchase Price is set forth
on Exhibit D. The Midstream Agent hereby reserves the right to notify the BBF
Borrowers and the Borrowing Base Facility Agent of any change in the applicable
interest rate under the Midstream Credit Agreement and of any further borrowing
under the Midstream Credit Agreement after the date hereof and to adjust the
Purchase Price accordingly.
          (c) This Agreement shall be effective upon the satisfaction of each of
the conditions set forth in this Section 1 and the contemporaneous closing of
the Borrowing Base Facility Credit Agreement (the date on which the last of such
conditions to be satisfied is satisfied being herein referred to as the
“Assignment Date”). Except as set forth in Sections 2 and 3 below, this
Agreement shall expire at, and the Assignors shall have no further obligations
to Assignee after, 3:00 p.m. (New York time) on September 30, 2010, unless each
of the conditions set forth in this Section 1 is timely satisfied on or before
such date as provided herein.
     2. Delivery of Bluestem Loan Documents. As soon as reasonably practicable,
but in any event within fifteen (15) Business Days (as defined in the Borrowing
Base Facility Credit Agreement) after the Assignment Date, (a) Midstream Agent
will deliver to the Borrowing Base Facility Agent (for the benefit of the
Assignee and the Borrowing Base Facility Lenders, as applicable), at no cost or
expense to Assignors, all Bluestem Loan Documents in the possession of the
Midstream Agent (and the Midstream Agent shall deliver, or cause the applicable
Midstream Lender (other than RBC who shall retain its Midstream Note evidencing
the Retained Debt) to deliver, each of the original Existing Midstream Notes,
endorsed to the order of the RBC, as administrative and collateral agent, for
the benefit of the Borrowing Base Facility Lenders, the endorsement described
above to be in substantially the form of the endorsement attached hereto as
Exhibit E), and (b) the Midstream Agent shall deliver appropriate assignments,
in recordable form (as applicable), of any and all security documents securing
the Assigned Debt to Borrowing Base Facility Agent’s counsel, Thompson & Knight
LLP, 333 Clay Street, Suite 3300, Houston, Texas 77002, attention Robert C.
Shearer, Esq. (the “Delivery Address”); provided, that Midstream Agent shall
execute and deliver to the Borrowing Base Facility Agent, for the benefit of the
BBF Secured Parties, at no cost or expense to Assignors, such original
assignments (in recordable form) of the Bluestem Gathering System described on
Part A of Exhibit B hereto on the Assignment Date at the Delivery Address, such
assignment to be in substantially the form of Exhibit F hereto and in such
number of original counterparts as requested by the Borrowing Base Facility
Agent. The Midstream Agent and the Midstream Lenders authorize the Borrowing
Base Facility Agent following the delivery of the Borrowers’ promissory notes
evidencing payment of the Purchase Price and upon satisfaction of the other
conditions set forth in Section 1 hereof, to file any UCC-3 termination
statements and UCC-3 assignments pertaining to UCC financing statements and
transmitting utility financing statements filed by the Midstream Agent in
respect of the Bluestem Collateral.
     3. Further Assurances. Following the Assignment Date, (a) Assignors agree,
at no cost or expense to Assignors, to promptly do or cause to be done such
further acts and to execute such further instruments as the Borrowing Base
Facility Agent or any Borrowing Base Facility Lender may reasonably request in
order to carry out the purposes of this Agreement and (b) Borrowers, as
successors to QMLP and Bluestem, agree at no cost or expense to Assignors, to
promptly do or cause to be done such further
Midstream Loan
Transfer Agreement

Page 4



--------------------------------------------------------------------------------



 



acts and to execute such further instruments as Borrowing Base Facility Agent
may reasonably request in order to carry out the purposes of this Agreement.
     4. Release. Borrowers, as successors to QMLP and Bluestem, and KPC
Pipeline, LLC, as successor to Guarantors, jointly and severally, forever
release the Assignors and each of their directors, officers, employees, agents,
affiliates, attorneys, successors and assigns from and against any and all
claims, covenants, promises, agreements, obligations, commitments,
controversies, losses, damages, costs, expenses, demands, causes of action,
judgments or liabilities of any kind or character whatsoever, whether matured or
contingent or known or unknown, that such parties may have arising out of, or
with respect to, directly or indirectly, the Bluestem Loan Documents and the
transactions covered thereunder, arising before the Assignment Date.
     5. Preservation of Liens and Security Interests. Nothing contained herein
shall be deemed to release, modify or impair the liens or security interests in
(i) the Bluestem Collateral in any respect, all of which shall continue to
secure, to the extent of the Assigned Rights, the obligations and indebtedness
of the BBF Borrowers under the Borrowing Base Facility Credit Agreement,
including, without limitation, the Obligations (as defined in the Borrowing Base
Facility Credit Agreement) and all of which liens and security interests are
hereby ratified and confirmed and (ii) the KPC Pipeline which continues to
secure the Retained Debt under the Midstream Credit Agreement as amended and
restated of even date herewith. Borrowers hereby acknowledge that in part the
Borrowing Base Facility Credit Agreement represents a renewal, extension,
amendment and modification of the Assigned Debt, but does not represent a
satisfaction or novation thereof. Upon receipt of each original Midstream Note
from the applicable Midstream Lender, the Borrowing Base Facility Agent shall
mark such Midstream Note “replaced” and promptly return such Midstream Note to
PMP, f/k/a Bluestem, and PESC, as successor in interest to QMLP.
     6. Miscellaneous. This Agreement shall be governed by and construed under
the laws of the State of New York and shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy,
facsimile, photocopy or by sending a scanned copy by electronic mail shall be as
effective as delivery of a manually executed counterpart. The effectiveness of
any such signatures shall, subject to applicable law, have the same force and
effect as manually-signed originals and shall be binding on all parties.
     7. JURY WAIVER. THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDINGS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
[Signature Page to Follow]
Midstream Loan
Transfer Agreement

Page 5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Loan Transfer Agreement has been duly
executed as of the day and year first above written.

              PESC:   POSTROCK ENERGY SERVICES CORPORATION,
a Delaware corporation, successor by merger to PostRock Midstream, LLC, the
successor by merger to Quest Midstream Partners, L.P., a co-borrower    
 
           
 
  By:  
/s/ David C. Lawler
   
 
      David C. Lawler,    
 
      President and Chief Executive Officer    
 
            PMP:   POSTROCK MIDCONTINENT PRODUCTION, LLC,
a Delaware limited
liability company, f/k/a Bluestem Pipeline, LLC    
 
           
 
  By:   POSTROCK ENERGY SERVICES CORPORATION, its sole member    
 
           
 
  By:  
/s/ David C. Lawler
   
 
      David C. Lawler,    
 
      President and Chief Executive Officer    
 
            GUARANTOR:   POSTROCK KPC PIPELINE, LLC, a Delaware
limited liability company, successor by conversion to Quest Pipelines (KPC) and
successor by merger to Quest Kansas Pipeline, L.L.C. and Quest Kansas General
Partner, L.L.C.    
 
           
 
  By:   POSTROCK ENERGY SERVICES CORPORATION, its sole member    
 
           
 
  By:  
/s/ David C. Lawler
   
 
      David C. Lawler,    
 
      President and Chief Executive Officer    

Midstream Loan
Transfer Agreement

Signature Page 1



--------------------------------------------------------------------------------



 



              MIDSTREAM AGENT:   ROYAL BANK OF CANADA,
As Administrative Agent and Collateral Agent    
 
           
 
  By:   /s/ Susan Khokher    
 
  Name:  
 
Susan Khokher    
 
  Title:  
 
Manager, Agency    
 
     
 
   

Midstream Loan
Transfer Agreement

Signature Page 2



--------------------------------------------------------------------------------



 



              MIDSTREAM LENDER:   ROYAL BANK OF CANADA    
 
           
 
  By:   /s/ Leslie P. Vowell      
 
     
 
Leslie P. Vowell    
 
      Attorney-in-Fact    

Midstream Loan
Transfer Agreement

Signature Page 3



--------------------------------------------------------------------------------



 



              MIDSTREAM LENDER:   COMERICA BANK    
 
           
 
  By:   /s/ James A. Morgan    
 
  Name:  
 
James A. Morgan    
 
  Title:  
 
Vice President    
 
     
 
   

Midstream Loan
Transfer Agreement

Signature Page 4



--------------------------------------------------------------------------------



 



              MIDSTREAM LENDER:   U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Saqib Khawaja
 
  . 
 
  Name:   Saqib Khawaja    
 
  Title:   Vice President     

Midstream Loan
Transfer Agreement

Signature Page 5



--------------------------------------------------------------------------------



 



              MIDSTREAM LENDER:   COMPASS BANK, successor in interest to
GUARANTY BANK, fsb    
 
           
 
  By: /s/ John W. Wood

.   
 
  Name:   John W. Wood  
 
  Title:   Vice President    

Midstream Loan
Transfer Agreement

Signature Page 6



--------------------------------------------------------------------------------



 



              MIDSTREAM LENDER:   SUNTRUST BANK    
 
           
 
  By:   /s/ Janet R. Naifeh
 
  . 
 
  Name:   Janet R. Naifeh    
 
  Title:   Senior Vice President     

Midstream Loan
Transfer Agreement

Signature Page 7



--------------------------------------------------------------------------------



 



              MIDSTREAM LENDER:   BANK OF OKLAHOMA, N.A.    
 
           
 
  By:  
/s/ Timothy F. Sheehan
   
 
  Name:   Timothy F. Sheehan    
 
  Title:   Senior Vice President    

Midstream Loan
Transfer Agreement

Signature Page 8



--------------------------------------------------------------------------------



 



              MIDSTREAM LENDER:   BNP PARIBAS, successor in interest to FORTIS
CAPITAL CORP.    
 
           
 
  By:  
/s/ Larry Robinson
   
 
  Name:   Larry Robinson    
 
  Title:   Director    
 
           
 
  By:  
/s/ Betsy Jocher
   
 
  Name:   Betsy Jocher    
 
  Title:   Director    

Midstream Loan
Transfer Agreement

Signature Page 9



--------------------------------------------------------------------------------



 



              BORROWING BASE FACILITY AGENT:   ROYAL BANK OF CANADA,
As Administrative Agent and Collateral Agent for the New Lenders    
 
           
 
  By:  
/s/ Susan Khokher
   
 
  Name:   Susan Khokher    
 
  Title:   Manager, Agency    

Midstream Loan
Transfer Agreement

Signature Page 10



--------------------------------------------------------------------------------



 



EXHIBIT A
MIDSTREAM NOTES

1.   $25,000,000.00 Promissory Note dated November 19, 2007 executed by Quest
Midstream Partners, L.P. and Bluestem Pipeline, LLC, payable to the order of
Royal Bank of Canada;   2.   $20,000,000.00 Promissory Note dated November 19,
2007 executed by Quest Midstream Partners, L.P. and Bluestem Pipeline, LLC,
payable to the order of Comerica Bank;   3.   $20,000,000.00 Promissory Note
dated November 19, 2007 executed by Quest Midstream Partners, L.P. and Bluestem
Pipeline, LLC, payable to the order of Guaranty Bank;   4.   $20,000,000.00
Promissory Note dated November 19, 2007 executed by Quest Midstream Partners,
L.P. and Bluestem Pipeline, LLC, payable to the order of SunTrust Bank;   5.  
$20,000,000.00 Promissory Note dated November 19, 2007 executed by Quest
Midstream Partners, L.P. and Bluestem Pipeline, LLC, payable to the order of
U.S. Bank National Association;   6.   $15,000,000.00 Promissory Note dated
November 19, 2007 executed by Quest Midstream Partners, L.P. and Bluestem
Pipeline, LLC, payable to the order of Bank of Oklahoma; and   7.  
$15,000,000.00 Promissory Note dated November 19, 2007 executed by Quest
Midstream Partners, L.P. and Bluestem Pipeline, LLC, payable to the order of
Fortis Capital Corp.

Midstream Loan
Transfer Agreement

Exhibit A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
PART A
BLUESTEM CHEROKEE BASIN MORTGAGES
KANSAS MORTGAGES

  1.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Allen County, Kansas
on February 12, 2007, in Book A83, Pages 930-993; as amended and restated by a
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Allen County, Kansas
on November 21, 2007, as Document No. 2007-0856;     2.   Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated January 31,
2007 from Bluestem Pipeline, LLC to Royal Bank of Canada, administrative agent
and collateral agent, filed in Butler County, Kansas on February 7, 2007, in
Book 2007, Page 4932; as amended and restated by a First Amended and Restated
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC),
f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent
and collateral agent, filed in Butler County, Kansas on November 16, 2007, in
Book 2008, Page 5645;     3.   Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated January 31, 2007 from Bluestem Pipeline,
LLC to Royal Bank of Canada, administrative agent and collateral agent, filed in
Chautauqua County, Kansas on February 2, 2007 in Book 135 of Records, Page 687;
as amended and restated by a First Amended and Restated Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated November 1,
2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge
Pipelines (KPC), to Royal Bank of Canada, administrative agent and collateral
agent, filed in Chautauqua County, Kansas on November 16, 2007, in Book 139,
Page 018;     4.   Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal
Bank of Canada, administrative agent and collateral agent, filed in Cowley
County, Kansas on February 2, 2007 in Book 786, Page 236; as amended and
restated by a First Amended and Restated Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 1, 2007 from
Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines
(KPC), to Royal Bank of Canada, administrative agent and collateral agent, filed
in Cowley County, Kansas on November 16, 2007, in Book 805, Pages 1-192;     5.
  Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Elk County, Kansas
on February 2, 2007 in Book 116 of Mortgages, Page 337; as amended and restated
by a First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal

Midstream Loan
Transfer Agreement

Exhibit B Page 1



--------------------------------------------------------------------------------



 



      Bank of Canada, administrative agent and collateral agent, filed in Elk
County, Kansas on November 16, 2007, in Book 117, Page 433;     6.   Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Greenwood County, Kansas on
February 2, 2007 in Book 293 of Mortgage, Page 53; as amended and restated by a
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Greenwood County,
Kansas on November 19, 2007, in Book 298, Pages 15-265;     7.   Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Labette County, Kansas on
February 2, 2007 in Book 374, Page 29; as amended and restated by a First
Amended and Restated Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada,
administrative agent and collateral agent, filed in Labette County, Kansas on
November 20, 2007, in Book 384, Page 57;     8.   Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated January 31, 2007 from
Bluestem Pipeline, LLC to Royal Bank of Canada, administrative agent and
collateral agent, filed in Montgomery County, Kansas on February 7, 2007 in Book
563, Page 730; as amended and restated by a First Amended and Restated Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a
Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent and
collateral agent, filed in Montgomery County, Kansas on November 19, 2007, in
Book 571, Page 451;     9.   Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated January 31, 2007 from Bluestem Pipeline,
LLC to Royal Bank of Canada, administrative agent and collateral agent, filed in
Neosho County, Kansas on February 2, 2007 under File No. 4321, in Book 382,
Pages346-411; as amended and restated by a First Amended and Restated Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a
Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent and
collateral agent, filed in Neosho County, Kansas on November 16, 2007, in Book
398, Pages 386-584;     10.   Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated January 31, 2007 from Bluestem Pipeline,
LLC to Royal Bank of Canada, administrative agent and collateral agent, filed in
Wilson County, Kansas on February 2, 2007 in Book 307, Page 224; as amended and
restated by a First Amended and Restated Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 1, 2007 from
Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines
(KPC), to Royal Bank of Canada, administrative agent and collateral agent, filed
in Wilson County, Kansas on November 19, 2007, in Book 317, Page 281; and    
11.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent

Midstream Loan
Transfer Agreement

Exhibit B Page 2



--------------------------------------------------------------------------------



 



      and collateral agent, filed in Woodson County, Kansas on February 7, 2007
under File No. 9708299, in Book M101, Pages 535-605; as amended and restated by
a First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Woodson County,
Kansas on November 14, 2007, as Document No. 9709204 and recorded in Mortgage
Book M103, Pages 418-616.

     OKLAHOMA MORTGAGES

  1.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Craig County,
Oklahoma on February 8, 2007 in Book 0561, Page 753; as amended and restated by
a First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Craig County,
Oklahoma on November 19, 2007, in Book 0572, Pages 0001-0220; and     2.  
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Nowata County, Oklahoma on
February 20, 2007 in Book 0748, Page 0824-0876; as amended and restated by a
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Nowata County,
Oklahoma on November 27, 2007, in Book 0756, Pages 0206-0427.

     PART B
KPC PIPELINE MORTGAGES
     KANSAS MORTGAGES

  1.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Anderson County, Kansas on November 19, 2007, in Book 229, Page 35;     2.  
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Barber County,
Kansas on November 26, 2007, in Book 185, Page 490;     3.   First Amended and
Restated Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines
(KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative
agent and collateral agent, filed in Butler County, Kansas on November 16, 2007,
in Book 2008, Page 5645;

Midstream Loan
Transfer Agreement

Exhibit B Page 3



--------------------------------------------------------------------------------



 



  4.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Chase
County, Kansas on November 16, 2007, in Book L-163, Pages 1-182;     5.   First
Amended and Restated Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada,
administrative agent and collateral agent, filed in Coffey County, Kansas on
November 16, 2007, in Book 232, Pages 487-714;     6.   First Amended and
Restated Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines
(KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative
agent and collateral agent, filed in Comanche County, Kansas on November 26,
2007, in Book 87, Page 827;     7.   First Amended and Restated Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a
Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent and
collateral agent, filed in Cowley County, Kansas on November 16, 2007, in Book
805, Pages 1-192;     8.   First Amended and Restated Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated November 1,
2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge
Pipelines (KPC), to Royal Bank of Canada, administrative agent and collateral
agent, filed in Elk County, Kansas on November 16, 2007, in Book 117, Page 433;
    9.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Franklin County, Kansas on November 19, 2007, in Book 455, Page 132;     10.  
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Greenwood County,
Kansas on November 19, 2007, in Book 298, Pages 15-265;     11.   First Amended
and Restated Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and Quest
Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada,
administrative agent and collateral agent, filed in Harper County, Kansas on
November 19, 2007, in Book 133, Page 649;     12.   First Amended and Restated
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC),
f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent
and collateral agent, filed in Johnson County, Kansas on November 16, 2007, in
Book 200711, Page 004054;

Midstream Loan
Transfer Agreement

Exhibit B Page 4



--------------------------------------------------------------------------------



 



  13.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Kingman County, Kansas on November 26, 2007, in Book 273, Page 98;     14.  
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Lyon County, Kansas
on November 20, 2007, in Volume 423, Page 771;     15.   First Amended and
Restated Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines
(KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative
agent and collateral agent, filed in Marion County, Kansas on November 30, 2007,
in Book 417, Page 3;     16.   First Amended and Restated Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated November 1,
2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge
Pipelines (KPC), to Royal Bank of Canada, administrative agent and collateral
agent, filed in McPherson County, Kansas on November 19, 2007, in Book 643,
Pages 6968-7169;     17.   First Amended and Restated Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated November 1,
2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge
Pipelines (KPC), to Royal Bank of Canada, administrative agent and collateral
agent, filed in Miami County, Kansas on November 15, 2007, as Document No.
2007-07281;     18.   First Amended and Restated Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 1, 2007 from
Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines
(KPC), to Royal Bank of Canada, administrative agent and collateral agent, filed
in Rice County, Kansas on November 19, 2007, in Book 282, Page 921;     19.  
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Sedgwick County,
Kansas on November 16, 2007, as Document No. 28932620; and     20.   First
Amended and Restated Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada,
administrative agent and collateral agent, filed in Wyandotte County, Kansas on
November 20, 2007, in Book 5460, Pages 548-822.

     OKLAHOMA MORTGAGES

  1.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and

Midstream Loan
Transfer Agreement

Exhibit B Page 5



--------------------------------------------------------------------------------



 



      collateral agent, filed in Harper County, Oklahoma on November 20, 2007,
in Book 0631, Pages 223-470;

  2.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Osage
County, Oklahoma on November 19, 2007, in Book 1333, Pages 0222-0464;     3.  
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Pawnee County,
Oklahoma on November 20, 2007, in Book 0636, Pages 0104-0332; and     4.   First
Amended and Restated Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada,
administrative agent and collateral agent, filed in Woods County, Oklahoma on
November 13, 2007, in Book 1036, Pages 0001-0242.

     MISSOURI MORTGAGES

  1.   Deed of Trust, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated November 1, 2007 from Quest Pipelines (KPC), f/k/a
Enbridge Pipelines (KPC), to SMF Registered Services, Inc., Trustee, for the
benefit of Royal Bank of Canada, administrative agent and collateral agent,
filed in Cass County, Missouri on November 29, 2007, as Document No. 400829,
recorded in Book 03066, Page 0098;     2.   Deed of Trust, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 1, 2007 from
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to SMF Registered
Services, Inc., Trustee, for the benefit of Royal Bank of Canada, administrative
agent and collateral agent, filed in Jackson County, Missouri on November 9,
2007, as Document No. 2007E0145085; and     3.   Deed of Trust, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated November 1,
2007 from Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to SMF
Registered Services, Inc., Trustee, for the benefit of Royal Bank of Canada,
administrative agent and collateral agent, filed in Platte County, Missouri on
November 9, 2007, as Document No. 017422, recorded in Book 1113, Page 0478.

Midstream Loan
Transfer Agreement

Exhibit B Page 6



--------------------------------------------------------------------------------



 



EXHIBIT C
EXISTING BLUESTEM LOAN DOCUMENTS

•   Midstream Credit Agreement   •   Bluestem Cherokee Basin Mortgages described
in Part A of Exhibit B   •   Guaranty dated as of February 21, 2008 by Quest
Transmission Company, LLC, in favor of Royal Bank of Canada, as administrative
agent and collateral agent;   •   Pledge and Security Agreement dated as of
November 1, 2007 by Quest Midstream Partners, L.P. in favor of Royal Bank of
Canada, as administrative agent and collateral agent;   •   Pledge and Security
Agreement dated as of November 1, 2007 by Bluestem Pipeline, LLC in favor of
Royal Bank of Canada, as administrative agent and collateral agent;   •   Pledge
and Security Agreement dated as of February 21, 2008 by Quest Transmission
Company, LLC in favor of Royal Bank of Canada, as administrative agent and
collateral agent;   •   Blocked Account Control Agreement dated as of
January 31, 2007 among JPMorgan Chase Bank, N.A., Bluestem Pipeline, LLC and
Royal Bank of Canada, as administrative agent and collateral agent;   •  
Deposit Account Control Agreement dated as of January 31, 2007 among Bank of
Oklahoma, N.A., Quest Midstream Partners, L.P. and Royal Bank of Canada, as
administrative agent and collateral agent;

Midstream Loan
Transfer Agreement

Exhibit C



--------------------------------------------------------------------------------



 



EXHIBIT D
PURCHASE PRICE

     
Royal Bank of Canada
   
Principal (excluding Retained Debt)
  $     4,259,462.63
 
   
Comerica Bank
   
Principal
  $   15,407,570.10
 
   
Compass Bank, successor in interest to Guaranty Bank
   
Principal
  $   15,407,570.10
 
   
SunTrust Bank
   
Principal
  $   15,407,570.10
 
   
U.S. Bank, National Association
   
Principal
  $   15,407,570.10
 
   
Bank of Oklahoma
   
Principal
  $   11,555,677.57
 
   
BNP PARIBAS, successor in interest to Fortis Capital Corp.
   
Principal
  $   11,555,677.57
 
   
Total for all Midstream Lenders
   
Principal
  $   89,001,098.16
[after deducting
$   14,727,092.87
prepayment]

Midstream Loan
Transfer Agreement

Exhibit D Page 1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTE ENDORSEMENT
Pay to the order of Royal Bank of Canada, as administrative agent and collateral
agent pursuant to that certain Second Amended and Restated Credit Agreement
dated as of September 21, 2010, by and among PostRock Energy Services
Corporation and PostRock MidContinent Production, LLC, as borrowers, each lender
from time to time party thereto, and Royal Bank of Canada, as administrative
agent and collateral agent, without recourse, representation or warranty.

         
 
  By:   [Name of Midstream Lender]

Midstream Loan
Transfer Agreement

Exhibit E



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF ASSIGNMENT OF DEBT AND LIENS
ASSIGNMENT OF DEBT AND LIENS
     THIS ASSIGNMENT OF DEBT AND LIENS (this “Assignment”) is made as of
September 21, 2010 by ROYAL BANK OF CANADA, as administrative agent and
collateral agent for the benefit of Secured Parties (defined below)
(“Assignor”), with an address of Royal Bank Plaza, P.O. Box 50, 200 Bay Street,
12th Floor, South Tower, Toronto, Ontario MSJ 2W7, to ROYAL BANK OF CANADA, as
administrative agent and collateral agent, for the benefit of the BBF Secured
Parties (defined below) (in such capacities referred to herein as “Assignee”),
with an address of Royal Bank Plaza, P.O. Box 50, 200 Bay Street, 12th Floor,
South Tower, Toronto, Ontario MSJ 2W7.
R E C I T A L S
     A. Pursuant to the terms of that certain Loan Transfer Agreement dated as
of even date herewith (the “Loan Transfer Agreement”) among POSTROCK
MIDCONTINENT PRODUCTION, LLC, a Delaware limited liability company (“PMP”),
formerly known as Bluestem Pipeline, LLC (“Bluestem”), POSTROCK ENERGY SERVICES
CORPORATION, a Delaware corporation (“PESC”), successor by merger to PostRock
Midstream, LLC, successor by merger to (i) Quest Midstream Partners, L.P., a
Delaware limited partnership (“QMLP”; Bluestem and QMLP collectively called the
“Borrowers” and individually a “Borrower”)) and (ii) Quest Transmission Company,
LLC, a Delaware limited liability company (“QTC”), POSTROCK KPC PIPELINE, LLC, a
Delaware limited liability company (“KPC Pipeline LLC”), successor by conversion
to Quest Pipelines (KPC), a Kansas general partnership (“QPKPC”), and successor
by merger to Quest Kansas General Partner, L.L.C., a Delaware limited liability
company and a general partner of QPKPC (“QKGP”), and Quest Kansas Pipeline,
L.L.C., a Delaware limited liability company and a general partner in QPKPC
(“QKP”; QKP, QKGP, QPKPC, QTC, PESC, and PostRock Energy Corporation, a Delaware
corporation (“PEC”) individually referred to herein as a “Guarantor” and
collectively as the “Guarantors”), ROYAL BANK OF CANADA, as administrative agent
and collateral agent for the Midstream Lenders (defined below) under the
Midstream Credit Agreement (defined below) (the “Midstream Agent”), ROYAL BANK
OF CANADA, as administrative agent and collateral agent for the Borrowing Base
Facility Lenders (as defined in the Loan Transfer Agreement) under the Borrowing
Base Facility Credit Agreement (as defined in the Loan Transfer Agreement) and
the other BBF Secured Parties (as defined in the Loan Transfer Agreement), upon
satisfaction of certain conditions specified in the Loan Transfer Agreement the
Midstream Agent, as Assignor, is to deliver assignments in recordable form to
assign to Assignee, for the benefit of the Borrowing Base Facility Lenders, the
Assigned Debt (as defined in the Loan Transfer Agreement) and to Assignee, for
the benefit of the BBF Secured Parties, the liens and security interests
securing the Assigned Debt created pursuant to the mortgages described on
Exhibit A hereto (the “Bluestem Mortgages”).
     NOW THEREFORE, in consideration of the delivery by Assignee of promissory
notes issued by PESC and PMP representing (among other things) the Purchase
Price (as more particularly described and defined in the Loan Transfer
Agreement), for $10.00 in hand paid, the receipt of which is hereby
acknowledged, and in consideration of the premises and for the other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:

Exhibit F Page 1



--------------------------------------------------------------------------------



 



ARTICLE I
ASSIGNMENT
     Section 1.1 Assignment. Assignor, for good and valuable consideration to
Assignor in hand paid by Assignee, the receipt and sufficiency of which are
hereby acknowledged,
     (a) Assignor hereby GRANTS, BARGAINS, SELLS, ASSIGNS, TRANSFERS AND CONVEYS
to Assignee, without recourse or warranty or representation, express or implied,
statutory or otherwise by Assignor, all of Assignor’s and each Midstream
Lender’s (as defined in the Loan Transfer Agreement) rights, titles and
interests in and to the Assigned Debt and the Bluestem Loan Documents (as
defined in the Loan Transfer Agreement) and the benefit of the liens created by,
or arising under, the Bluestem Mortgages (collectively, the “Assigned Rights”).
TO HAVE AND TO HOLD the Assigned Rights unto Assignee, its successors and
assigns, forever; provided, however, Assignee does not assume and shall not be
obligated to pay, perform or discharge any claim, debt, obligation, expense or
liability of Assignor or the Midstream Lenders of any kind, whether known or
unknown, absolute or contingent, under the Bluestem Loan Documents or otherwise,
arising out of any act or omission occurring on or before the date hereof under
the Bluestem Loan Documents.
     Section 1.2 Acceptance. Assignee, by filing and recording this Assignment
in one or more of the counties referred to on Exhibit A, indicates its
acknowledgment and acceptance of the terms hereof.
ARTICLE II
MISCELLANEOUS
     Section 2.1 Exhibit A. Exhibit A is hereby incorporated into this
Assignment by reference and constitutes a part of this Assignment.
     Section 2.2 Successors and Assigns. This Assignment shall be binding upon
Assignor and its successors and assigns.
     Section 2.3 Invalidity. In the event that any one or more of the provisions
contained herein shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof.
     Section 2.4 Counterparts. This Assignment is being executed in several
counterparts, all of which are identical. Each of such counterparts shall for
all purposes be deemed to be an original and all such counterparts shall
together constitute but one and the same instrument. Executed original
counterparts of this Assignment to be filed for record in the records of the
jurisdictions wherein some or all of the collateral covered by the Bluestem
Mortgages is situated may have annexed thereto as Exhibit A only the portions or
divisions containing specific descriptions of the collateral located in those
jurisdictions. Whenever a recorded counterpart of this Assignment contains
specific descriptions which are less than all of the descriptions contained in
any full counterpart on file with Assignee, the omitted descriptions are hereby
included by reference in that recorded counterpart as if each recorded
counterpart conformed to any full counterpart on file with Assignee.

Exhibit F Page 2



--------------------------------------------------------------------------------



 



     Section 2.5 Governing Law. WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW, THIS ASSIGNMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE AND THE LAWS OF THE UNITED STATES OF
AMERICA, EXCEPT THAT TO THE EXTENT THAT THE LAW OF A STATE IN WHICH THIS
ASSIGNMENT IS FILED OF RECORD (OR WHICH IS OTHERWISE APPLICABLE TO THIS
ASSIGNMENT) NECESSARILY OR APPROPRIATELY GOVERNS WITH RESPECT TO PROCEDURAL AND
SUBSTANTIVE MATTERS RELATING TO THIS ASSIGNMENT, THE LAW OF SUCH STATE SHALL
APPLY.
[Remainder of Page Intentionally Blank;
Signature Pages Follow]

Exhibit F Page 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Assignment to be executed
by their duly authorized officers effective as of the date first above written.

            ASSIGNOR:


ROYAL BANK OF CANADA
as Administrative Agent and Collateral Agent
      By:           Leslie P. Vowell        Attorney-in-Fact     

     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

          Kansas   BE IT REMEMBERED THAT I, the undersigned authority, a notary
public duly qualified, commissioned, sworn and acting in and for the county and
state aforesaid, and being authorized in such county and state to take
acknowledgments, hereby certify that, on this ____ day of September, 2010, there
personally appeared before me and known to me (or satisfactorily proven) to be
the person described in the foregoing instrument: Leslie P. Vowell, as
Attorney-in-Fact for Royal Bank of Canada, a Canadian chartered bank, known to
me to be such person, such bank being a party to the foregoing instrument.
 
       
 
  KANSAS   The foregoing instrument was acknowledged before me on this day by
Leslie P. Vowell, as Attorney-in-Fact for Royal Bank of Canada, a Canadian
chartered bank, on behalf of said bank.
 
        Missouri   On this ____ day of September, 2010, before me personally
appeared Leslie P. Vowell, to me known, who being by me duly sworn, did say that
he is the Attorney-in-Fact for Royal Bank of Canada, a Canadian chartered bank,
said bank has no corporate seal, that said instrument was signed on behalf of
said bank by authority of its Board of Directors, and acknowledged said
instrument to be the free act and deed of said bank..
 
        Oklahoma   This instrument was acknowledged before me on this ____ day
of September, 2010, by Leslie P. Vowell, as Attorney-in-Fact for Royal Bank of
Canada, a Canadian chartered bank, on behalf of said bank.
 
            IN TESTIMONY AND WITNESS WHEREOF, I have hereunto set my hand and
official seal on the day and year first above written.
 
       
 
     
 
 
      NOTARY PUBLIC, State of TEXAS       My commission expires:
 
       
 
             [SEAL]

Exhibit F Page 4



--------------------------------------------------------------------------------



 



Exhibit A
Bluestem Cherokee Basin Mortgages
     KANSAS MORTGAGES

  1.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Anderson County, Kansas on November 19, 2007, in Book 229, Page 35;     2.  
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Allen County, Kansas on
February 12, 2007, in Book A83, Pages 930-993; as amended and restated by a
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Allen County, Kansas
on November 21, 2007, as Document No. 2007-0856;     3.   First Amended and
Restated Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines
(KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative
agent and collateral agent, filed in Barber County, Kansas on November 26, 2007,
in Book 185, Page 490;     4.   Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated January 31, 2007 from Bluestem
Pipeline, LLC to Royal Bank of Canada, administrative agent and collateral
agent, filed in Butler County, Kansas on February 7, 2007, in Book 2007, Page
4932; as amended and restated by a First Amended and Restated Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a
Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent and
collateral agent, filed in Butler County, Kansas on November 16, 2007, in Book
2008, Page 5645;     5.   First Amended and Restated Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated November 1,
2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge
Pipelines (KPC), to Royal Bank of Canada, administrative agent and collateral
agent, filed in Chase County, Kansas on November 16, 2007, in Book L-163, Pages
1-182;     6.   Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal
Bank of Canada, administrative agent and collateral agent, filed in Chautauqua
County, Kansas on February 2, 2007 in Book 135 of Records, Page 687; as amended
and restated by a First Amended and Restated Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 1, 2007 from
Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines
(KPC), to Royal Bank of Canada, administrative agent and collateral agent, filed
in Chautauqua County, Kansas on November 16, 2007, in Book 139, Page 018;     7.
  First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and

Exhibit F Page 5



--------------------------------------------------------------------------------



 



      collateral agent, filed in Coffey County, Kansas on November 16, 2007, in
Book 232, Pages 487-714;     8.   First Amended and Restated Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a
Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent and
collateral agent, filed in Comanche County, Kansas on November 26, 2007, in Book
87, Page 827;     9.   Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated January 31, 2007 from Bluestem Pipeline, LLC to
Royal Bank of Canada, administrative agent and collateral agent, filed in Cowley
County, Kansas on February 2, 2007 in Book 786, Page 236; as amended and
restated by a First Amended and Restated Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 1, 2007 from
Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines
(KPC), to Royal Bank of Canada, administrative agent and collateral agent, filed
in Cowley County, Kansas on November 16, 2007, in Book 805, Pages 1-192;     10.
  Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Elk County, Kansas
on February 2, 2007 in Book 116 of Mortgages, Page 337; as amended and restated
by a First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Elk
County, Kansas on November 16, 2007, in Book 117, Page 433;     11.   First
Amended and Restated Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada,
administrative agent and collateral agent, filed in Franklin County, Kansas on
November 19, 2007, in Book 455, Page 132;     12.   Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated January 31,
2007 from Bluestem Pipeline, LLC to Royal Bank of Canada, administrative agent
and collateral agent, filed in Greenwood County, Kansas on February 2, 2007 in
Book 293 of Mortgage, Page 53; as amended and restated by a First Amended and
Restated Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines
(KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative
agent and collateral agent, filed in Greenwood County, Kansas on November 19,
2007, in Book 298, Pages 15-265;     13.   First Amended and Restated Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a
Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent and
collateral agent, filed in Harper County, Kansas on November 19, 2007, in Book
133, Page 649;     14.   First Amended and Restated Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated November 1,
2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge
Pipelines (KPC), to Royal Bank of Canada, administrative agent and collateral
agent, filed in Johnson County, Kansas on November 16, 2007, in Book 200711,
Page 004054;

Exhibit F Page 6



--------------------------------------------------------------------------------



 



  15.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Kingman County, Kansas on November 26, 2007, in Book 273, Page 98;     16.  
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Labette County, Kansas on
February 2, 2007 in Book 374, Page 29; as amended and restated by a First
Amended and Restated Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada,
administrative agent and collateral agent, filed in Labette County, Kansas on
November 20, 2007, in Book 384, Page 57;     17.   First Amended and Restated
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC),
f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent
and collateral agent, filed in Lyon County, Kansas on November 20, 2007, in
Volume 423, Page 771;     18.   First Amended and Restated Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated November 1,
2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge
Pipelines (KPC), to Royal Bank of Canada, administrative agent and collateral
agent, filed in Marion County, Kansas on November 30, 2007, in Book 417, Page 3;
    19.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
McPherson County, Kansas on November 19, 2007, in Book 643, Pages 6968-7169;    
20.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Miami
County, Kansas on November 15, 2007, as Document No. 2007-07281;     21.  
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Montgomery County, Kansas on
February 7, 2007 in Book 563, Page 730; as amended and restated by a First
Amended and Restated Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada,
administrative agent and collateral agent, filed in Montgomery County, Kansas on
November 19, 2007, in Book 571, Page 451;     22.   Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated January 31,
2007 from Bluestem Pipeline, LLC to Royal Bank of Canada, administrative agent
and collateral agent, filed in Neosho County, Kansas on February 2, 2007 under
File No. 4321, in Book 382, Pages346-411; as amended and restated by a First
Amended and Restated Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC),

Exhibit F Page 7



--------------------------------------------------------------------------------



 



      to Royal Bank of Canada, administrative agent and collateral agent, filed
in Neosho County, Kansas on November 16, 2007, in Book 398, Pages 386-584;    
23.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Rice
County, Kansas on November 19, 2007, in Book 282, Page 921;     24.   First
Amended and Restated Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada,
administrative agent and collateral agent, filed in Sedgwick County, Kansas on
November 16, 2007, as Document No. 28932620;     25.   Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated January 31,
2007 from Bluestem Pipeline, LLC to Royal Bank of Canada, administrative agent
and collateral agent, filed in Wilson County, Kansas on February 2, 2007 in Book
307, Page 224; as amended and restated by a First Amended and Restated Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a
Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent and
collateral agent, filed in Wilson County, Kansas on November 19, 2007, in Book
317, Page 281;     26.   Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated January 31, 2007 from Bluestem Pipeline,
LLC to Royal Bank of Canada, administrative agent and collateral agent, filed in
Woodson County, Kansas on February 7, 2007 under File No. 9708299, in Book M101,
Pages 535-605; as amended and restated by a First Amended and Restated Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a
Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent and
collateral agent, filed in Woodson County, Kansas on November 14, 2007, as
Document No. 9709204 and recorded in Mortgage Book M103, Pages 418-616; and    
27.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Wyandotte County, Kansas on November 20, 2007, in Book 5460, Pages 548-822.

     OKLAHOMA MORTGAGES

  1.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Craig County,
Oklahoma on February 8, 2007 in Book 0561, Page 753; as amended and restated by
a First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Craig County,
Oklahoma on November 19, 2007, in Book 0572, Pages 0001-0220;

Exhibit F Page 8



--------------------------------------------------------------------------------



 



  2.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Harper
County, Oklahoma on November 20, 2007, in Book 0631, Pages 223-470;     3.  
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Nowata County, Oklahoma on
February 20, 2007 in Book 0748, Page 0824-0876; as amended and restated by a
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Nowata County,
Oklahoma on November 27, 2007, in Book 0756, Pages 0206-0427;     4.   First
Amended and Restated Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 1, 2007 from Bluestem Pipeline, LLC and
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada,
administrative agent and collateral agent, filed in Osage County, Oklahoma on
November 19, 2007, in Book 1333, Pages 0222-0464;     5.   First Amended and
Restated Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines
(KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative
agent and collateral agent, filed in Pawnee County, Oklahoma on November 20,
2007, in Book 0636, Pages 0104-0332; and     6.   First Amended and Restated
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC),
f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent
and collateral agent, filed in Woods County, Oklahoma on November 13, 2007, in
Book 1036, Pages 0001-0242.

     MISSOURI MORTGAGES

  1.   Deed of Trust, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated November 1, 2007 from Quest Pipelines (KPC), f/k/a
Enbridge Pipelines (KPC), to SMF Registered Services, Inc., Trustee, for the
benefit of Royal Bank of Canada, administrative agent and collateral agent,
filed in Cass County, Missouri on November 29, 2007, as Document No. 400829,
recorded in Book 03066, Page 0098;     2.   Deed of Trust, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 1, 2007 from
Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to SMF Registered
Services, Inc., Trustee, for the benefit of Royal Bank of Canada, administrative
agent and collateral agent, filed in Jackson County, Missouri on November 9,
2007, as Document No. 2007E0145085; and     3.   Deed of Trust, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated November 1,
2007 from Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to SMF
Registered Services, Inc., Trustee, for the benefit of Royal Bank of Canada,
administrative agent

Exhibit F Page 9



--------------------------------------------------------------------------------



 



      and collateral agent, filed in Platte County, Missouri on November 9,
2007, as Document No. 017422, recorded in Book 1113, Page 0478.

Exhibit F Page 10